Citation Nr: 1509061	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a timely substantive appeal was filed with respect to the issue of entitlement to an initial rating in excess of 10 percent for right ankle arthritis.

2.  Whether a timely substantive appeal was filed with respect to the issue of entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee.

3.  Whether a timely substantive appeal was filed with respect to the issue of entitlement to an initial compensable rating for chip fracture of the right middle finger.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.

This matter is on appeal from a September 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A May 2014 rating decision assigned, effective July 31, 2013 to August 31, 2013, a 100 percent rating for the right ankle disability based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from September 1, 2013.

The issues of entitlement to a higher initial ratings for right ankle, left knee, and right middle finger disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, a substantive appeal with respect to the issues adjudicated in the March 17, 2008 SOC was timely received.


CONCLUSION OF LAW

A timely substantive appeal with regard to the issues adjudicated in the March 17, 2008, SOC has been submitted.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.200-20.202, 20.300-20.305 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the appellant's claims, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Under VA regulations, an appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (a VA Form-9 or an equivalent statement).  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200-20.202.

A NOD and/or a substantive appeal may be filed by a claimant personally by the Veteran, or by his or her proper representative 38 C.F.R. § 20.301(a).  To be considered as timely received, the substantive appeal must be filed within 60 days from the date that the AOJ (in this instance, the RO) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Where the remainder of the one-year period from date of notification of the decision at issue has elapsed, an extension of the 60-day period for filing a Substantive Appeal may be granted in accordance with a timely-filed request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303.

A substantive appeal can be provided through a properly completed VA Form-9, or correspondence containing the requisite information, and also should set forth specific arguments relating to errors of fact or law made by the AOJ reaching the determination being appealed.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

In a May 20006 rating decision the Veteran was granted service connection for right ankle, left knee, and right middle finger disability.  In October 2006 the Veteran submitted a timely NOD as to the assigned ratings for those disabilities.  The Veteran was issued a SOC on March 17, 2008, which was accompanied by a letter informing the Veteran that he must submit a substantive appeal within either 60 days of receipt of the SOC, or within one year of the original rating decision, whichever is later.

According to the evidence of record, the Veteran did not submit a substantive appeal to the March 2008 SOC until August 2008.  As this was greater than 60 days after the March 2008 SOC and over one year after the original May 2006 rating decision, the RO issued a September 2008 decisional letter informing the Veteran that the substantive appeal was not timely, and that the issues were now final.

At his January 2015 Board hearing, the Veteran essentially indicated that he had originally planned to submit an appeal to the March 2008 SOC on May 13, 2008, in connection with a scheduled VA medical appointment.  Due to circumstances beyond the Veteran's control (including a tornado in the area at or near the time of his appointment) the May 13, 2008, appointment was canceled and, according to the Veteran, he was unable to reschedule another appointment until 6 months later.

The Veteran emphasized at the January 2015 Board hearing that upon realizing that the deadline for the submission of his appeal to the March 2008 SOC was approaching, he called the RO (within 5 days or so after the tornado) in an effort to explain to them that he was not able to obtain certain evidence as quickly as he had planned and that he would not be able to submit a timely VA Form 9 in this case.

As a preliminary matter, it appears that the Veteran contacted the RO, by phone, within the 60 day period beginning with the issuance of the March 17, 2008 SOC.  Due to the circumstances of this case, especially the fact that a previously scheduled May 13, 2008 appointment was purportedly cancelled (due to no fault of the Veteran), the Board views the Veteran's contact with the RO, albeit by phone, to in this case to be sufficient to constitute a timely appeal to the March 2008 SOC.

In finding as such, the Board would stress two points.  First, as the RO did not have the benefit of the Veteran's January 2015 Board hearing testimony, the Board finds that the RO's September 2008 determination and June 2010 SOC were proper adjudications based on evidence that was of record at that time.  Second, part of the Board's finding in this case rests on the fact of the so-called Mother's Day tornado, a circumstance quite unique to this Veteran's case.


ORDER

A timely substantive appeal as to the issues of entitlement to an initial rating in excess of 10 percent for right ankle arthritis, entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee, and entitlement to an initial compensable rating for chip fracture of the right middle finger has been submitted.


REMAND

As for the merits of the initial rating claims on appeal, the Board notes that the Veteran has not undergone recent rating examinations for those disabilities.  As such, VA examinations are warranted to determine the current severity of the right ankle, left knee, and right middle finger disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records dated since December 12, 2013, and associate them with the record.

2.  The Veteran should be afforded VA examinations to determine the severity of his service-connected right ankle, left knee, and right middle finger disabilities.  The claims file must be made available to the examiner for review in connection with the examinations.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


